Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 9, 2022, has been entered.   Claims 29-30, 32-40, and 42-51 remain pending in the application.  The cancellation of claim 41 has overcome the drawing objection previously set forth in the Non-Final Office Action mailed February 9, 2022.

Claim Rejections - 35 USC § 112
Claims 29-30, 32-40, 42-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 states 
“ wherein the stabilizing structure comprises a plurality of cells defined by one or more walls, the cells being provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction, wherein the plurality of cells has a top and a bottom end with an opening extending through the top and bottom ends in the z-direction, wherein the opening does not comprise any walls extending across or through the opening.”

  If a claimed cell has only one wall, then how does it have an opening wherein the opening does not comprise any walls extending across or through the opening?  One answer is if the claimed cell has a circular wall; however, the examiner was unable to find support in the specification describing cells 

Independent claim 46 states 
“a side wall extending between the top and the bottom end, the side wall, defining a cross-sectional perimeter of the cell along the horizontal plane parallel to the x-direction and the y-direction; and 
an opening extending through the top and bottom ends in the z-direction, the opening being at least partially defined by the sidewalls and wherein one or more of the plurality of cells are open cells, and 
wherein an open cell comprises a second opening extending through or between one or more side walls defining the open cell.” 

It is not clear if the term “one or more sidewalls” is referring to the term “a sidewall” or if applicant is introducing a new term “one or more side walls.”  In addition, as stated above for claim 1, it is ambiguous as to how a cell with one wall, based on the description present in the specification is encompassed by the new claim limitation, unless a one wall cell is a circle. The examiner will interpret the claim as a cell having at least three side walls forming an opening from the top and bottom ends in the z-direction.  

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46-49 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Canner (WO 2015/061352 A2).  
Regarding claim 46, Canner discloses an apparatus for treating a wound with negative pressure wound therapy (Abstract), the apparatus comprising: 
a stabilizing structure for insertion into a wound (stabilizing structure 6000, para [0206]-[0207]), the stabilizing structure comprising: -4-Application No.: 16/346786 Filing Date:May 1, 2019 
a length corresponding to a y-direction and extending along a central longitudinal axis of the stabilizing structure between a first end and a second end of the stabilizing structure (as illustrated in Fig. 14A below); 
a width corresponding to an x-direction, the width being transverse to the length and extending along a central transverse axis of the stabilizing structure between a first side and a second side of the stabilizing structure (as illustrated in Fig. 14 A below); and 
a height corresponding to a z-direction, the height being transverse to the length and the width and extending between a top surface and a bottom surface of the stabilizing structure (as illustrated in Fig. 14A below); 

wherein the stabilizing structure comprises a plurality of cells being provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction, wherein each of the cells (as illustrated in Fig. 14A below) comprises: 
a top end (as illustrated in Fig. 14A below); 
a bottom end (as illustrated in Fig. 14A below); 
a sidewall extending between the top end and the bottom end, the sidewall defining a cross-sectional perimeter of the cell along the horizontal plane parallel to the x-direction and the y-direction (as illustrated in Fig. 14A below); and 
an opening extending through the top and bottom ends in the z-direction, the opening being at least partially defined by the sidewall (as illustrated in Fig. 14A below); 
wherein one or more of the plurality of cells are open cells, and wherein an open cell comprises a second opening extending through or between one or more sidewalls defining the open cell (Second openings extending through or between one or more sidewalls is illustrated in Fig. 53B: 
    PNG
    media_image1.png
    862
    784
    media_image1.png
    Greyscale
) 
wherein the stabilizing structure is configured such that upon application of negative pressure to the wound when the stabilizing structure is inserted into the wound, the stabilizing structure collapses more in the horizontal plane than in the z-

    PNG
    media_image2.png
    855
    662
    media_image2.png
    Greyscale
)
wherein the cells located farther away from the central transverse axis of the stabilizing structure are sized and configured to cause one or both longitudinal end portions of the stabilizing structure to collapse uniformly with a central portion of the -5-Application No.: 16/346786 Filing Date:May 1, 2019stabilizing structure between the longitudinal end portions upon application of negative pressure; and wherein the stabilizing structure has cells of varying size (as illustrated in Fig. 15A and Fig. 14A;  para [0210]-[0214] teaches how to design stabilizing structures to collapse).  
47, dependent from claim 46, Canner discloses the claim limitation  wherein the stabilizing structure comprises a plurality of open cells (as illustrated in Fig. 14A and 15A of Canner provided below).  
Regarding claim 48, dependent from claim 46, Canner discloses the claim limitation wherein each open cell further comprises at least one sidewall that terminates prior to connecting to an adjacent cell (as illustrated in Fig 14A of Canner provided below).  
Regarding claim 49, dependent from claim 46, Canner discloses the claim limitation wherein one or more open cells are located closer to the longitudinal ends of the stabilizing structure than to the central transverse axis (as illustrated in Fig. 14A of Canner provided below).
Regarding claim 50, dependent from claim 46, Canner discloses the claim limitation wherein the second opening extends through one or more sidewalls defining the open cell (The second opening extends through one or more sidewalls is illustrated in Fig. 53B provided above).  
Regarding claim 51, dependent from claim 46, Canner discloses the claim limitation wherein the second opening extends between one or more sidewalls defining the open cell, and wherein at least one of the one or more sidewalls are located along an outer edge of the stabilizing structure (The second opening extends between one or more sidewalls defining the open cell, and wherein at least one of the one or more .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim(s) 29, 30, 32-44  are rejected under 35 U.S.C. 103 as being unpatentable over 35 U.S.C. 102(a) (1) as being anticipated by Dunn (WO 2014/014871) in view of Canner (WO 2015/061352 A2).
Regarding claim 29,   Dunn discloses an apparatus for treating a wound with negative pressure wound therapy (a negative pressure treatment system 100 described in [0064] and illustrated in Fig. 1) comprising: 
a stabilizing structure (Figure 8A illustrates stabilizing structure 1100; Figure 10A-B illustrate wound closure device 1301, and Figure 29A illustrates stabilizing structure 3500, as examples) for insertion into a wound (as described in Example 2 paragraphs [0077-0078] and paragraphs [0092-0093]) and the stabilizing structure comprising: 
a length corresponding to a y-direction and extending along a central longitudinal axis of the stabilizing structure between a first end and a second end of the stabilizing structure; 
a width corresponding to an x-direction, the width being transverse to the length and extending along a central transverse axis of the stabilizing structure between a first side and a second side of the stabilizing structure; and 
a height corresponding to a z-direction, the height being transverse to the length and the width and extending between a top surface and a bottom surface of the stabilizing structure; 
(Figure 8A, Figures 10A-B, and Figure 29A, provide examples teaching stabilizing structures having a height, length, and width, where the length and width are greater than the height); 
wherein the stabilizing structure comprises a plurality of cells defined by one or more walls (Figure 8A, Figures 10A-B, and Figure 29A, provide examples teaching stabilizing structures having cells with walls, top and bottom ends, and openings extending there through, where the cells are provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction) the cells being provided side-by-side in a horizontal plane parallel to the x- direction and the y-direction, wherein each cell of the plurality of cells has a top end and a bottom end with an opening extending through the top and bottom ends in the z-direction wherein the opening does not comprise any walls extending across or through the opening (The each cell of the plurality of cells has an opening that does not comprise any walls extending across or through the opening as illustrated in Fig. 14A provided below); 
wherein the stabilizing structure is configured such that upon application of negative pressure to the wound when the stabilizing structure is inserted into the wound, the stabilizing structure collapses more in the horizontal plane than in the z-direction and the stabilizing structure collapses more in the x-direction than in the y-direction (paragraphs [0010], [0013, last sentence], [0016, last sentence], [0020, second sentence], [0021, near end], [0026, teaches “the wound closure device or stabilizing structure is placed into the wound such that the direction of collapse or compression of the wound closure device or stabilizing structure is parallel or substantially parallel with the surface of the skin.”], [0081], [0082], [0086], [0092]-[0093], [0097 teaches “Figures 11A-B illustrate an embodiment of a stabilizing structure 1100 configured to preferentially collapse in only one horizontal direction while remaining substantially rigid or uncollapsed when force is applied in a vertical direction …….The collapsible cross strips 1122 may be angled or indented so as to make them more likely to collapse in a direction parallel to their length (teaching collapsing more in the X direction (height) than the y direction (length))], and [0100], as examples); 
wherein the cells located farther away from the central transverse axis of the stabilizing structure are sized and configured to cause one or both longitudinal end portions of the stabilizing structure to collapse uniformly with a central portion of the stabilizing structure between the longitudinal end portions upon application of negative pressure (Figure 20A-B illustrate embodiments of stabilizing structure 1100 and paragraph [0099] further explains Figure 20A-B.  Figure 20A illustrates how the cells 1131 collapse upon application of negative pressure while under a drape 1148, so that the one or both longitudinal end portions of stabilizing structure 1100 have about the same width as a width of the central transverse axis upon application of negative pressure) and wherein the stabilizing structure has cells of varying size (Figures 10A and 10B illustrate stabilizing structures having cells of varying size.  In addition, paragraph [0094, last sentence] of Dunn teaches, “While some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure.”) 
Dunn is silent regarding the claim limitation wherein the plurality of cells are arranged within the stabilizing structure symmetrically about the central longitudinal axis and the central transverse axis.
However, Canner teaches stabilizing structures for use with negative pressure wound therapy wherein the plurality of cells are arranged within the stabilizing structure symmetrically 

    PNG
    media_image3.png
    672
    510
    media_image3.png
    Greyscale


However,  para [0215] of Canner teaches a stabilizing structure 6000 similar to the structures disclosed in Fig. 14A illustrated above including at least one outer cell of the plurality of cells being positioned on the central longitudinal axis and being bisected by the central longitudinal axis.  Figure 16, provided below

    PNG
    media_image4.png
    749
    582
    media_image4.png
    Greyscale
 

	Dunn is silent regarding the claim limitation at least one pair of inner cells of the plurality of cells being positioned between the at least one outer cell and the central transverse axis, the at least one pair of inner cells being -2-Application No.: 16/346786 Filing Date:May 1, 2019spaced away from the central longitudinal axis, the 
However Figs. 14A-14C, 54A-54G, 56H-56J, and 57H-57J of Canner teach all of the above elements as illustrated in Fig. 14A above and described in para [0094], [0206]-[0207] to optimize collapse.  Para [0207] of Canner states “As depicted in Figure 14A, the cells 6004 may be diamond-shaped or parallelpiped with smaller diamond-like shapes 6020 located within larger diamonds 6022.  Such a construction may provide greater overall closure of the stabilizing device 6000 to provide for maximum closure of the wound.  Additionally, the smaller diamond-like shapes 6020 located with larger diamonds 6022 can spread the load over a greater area reducing the chance of damage to the tissue structures below the matrix.  This construction can also reduce the likelihood of the foam or the drape being pulled into the matrix and preventing closure of the wound.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stabilizing structure of Dunn wherein the plurality of cells are arranged within the stabilizing structure symmetrically about the central longitudinal axis and the central transverse axis and wherein the stabilizing structure comprises: 
at least one outer cell of the plurality of outer cells being positioned on the central longitudinal axis and being bisected by the central longitudinal axis; and 

Regarding claim 30, dependent from claim 29, Dunn discloses wherein the stabilizing structure has an oculiform shape is anticipated by Dunn in Figs. 10A , 10B and Fig. 19B illustrating stabilizing structures (wound closure device 1301) having an oculiform shape.  
Regarding claim 32, dependent from claim 29, wherein the stabilizing structure has walls of varying thickness is anticipated by Dunn.  Dunn discloses in Figs. 10A and 10B stabilizing structures (wound closure device 1301) having walls of various thickness. In addition, Figures 22A-D disclose walls ( inserts 2114) having different thicknesses at the top of Fig. 22C and holes in Fig. 22D further described in paragraphs [0123-0124]. Please see paragraph [0094] describing stabilizing structures having cells (walls) that are all the same or that may be tailored to be 
Regarding claim 33, dependent from claim 29, Dunn discloses the claim limitation wherein the stabilizing structure has cells of varying internal radius.  Dunn disclose in Figs. 10A and 10B stabilizing structures (wound closure device 1301) having cells of varying internal radius.  Paragraph [0094, last sentence] of Dunn teaches, “While some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure.”)  Paragraph [0154], “in Figures 29A-29C, teaches the enclosed cell (3508) formed by two intervening members and two sections of elongated strips is a quadrilateral.  In some embodiments, the enclosed shape can be a square, rectangle, diamond, oblong, oval, and/or parallelepiped.  In some embodiments, the enclosed shape is a rhomboid. In certain embodiments the enclosed shape is a trapezoid. Consequently, Dunn teaches a stabilizing structure that includes oblong or oval cells having a radius and that the cells of the stabilizing structure are tailored to be larger, smaller or differently-shaped than other cells in the structure.  Dunn teaches a stabilizing structure having cells of different radii.
Regarding claim 34, dependent from claim 29, Dunn discloses the claim limitation wherein the stabilizing structure has walls of varying stiffness or hardness.  Dunn discloses in paragraph [0094, last sentence], “while some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure.  The shape and size of the cells may be tailored to the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing.”  In addition, paragraph [0020] teaches elongated strips (walls) can be constructed of rigid plastic, semi-rigid plastics, and flexible plastic materials.   Consequently, Dunn teaches a stabilizing structure 
Regarding claim 35, dependent from claim 29, Dunn discloses the claim limitation wherein cells located closer to the central transverse axis of the stabilizing structure are larger than cells located farther away from the central transverse axis of the stabilizing structure. Dunn discloses in Fig. 10A, a stabilizing structure (wound closure device 1301) having a cell located closer to the central transverse axis than cells located farther away from the central transverse axis of the stabilizing structure. Figure 35 illustrates a stabilizing structure having a central cell near the central transverse axis of the stabilizing structure that is larger than the cells of the middle ring located farther away from the central transverse axis.  Paragraph [0094] teaches cells [of a stabilizing structure] may all be the same shape or different shape and are tailored to the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing. 
Regarding claim 36, dependent from claim 29, Dunn discloses the claim limitation wherein cells located closer to the central longitudinal axis of the stabilizing structure are larger than cells located farther away from the central longitudinal axis of the stabilizing structure.  Dunn discloses in Fig. 10A-B or Fig. 35. Fig. 10 and Fig. 35, a stabilizing structure (wound closure device 1301) with cells located closer to the central longitudinal axis are larger than cells located farther away from the central longitudinal axis.  Paragraph [0094] teaches cells may all be the same shape or different shape and are tailored to the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing.  

Regarding claim 38, dependent from claim 29, Dunn discloses the claim limitation wherein the stabilizing structure is symmetrical about the stabilizing structure’s central longitudinal axis. Dunn discloses in Fig. 10A a stabilizing structure (1301) having symmetry about the stabilizing structure’s central longitudinal axis. Figures 8A and 29A illustrate other embodiments of stabilizing structures having such symmetry.  
Regarding claim 39, dependent from claim 29, Dunn discloses the claim limitation wherein the stabilizing structure is symmetrical about its central transverse axis. Dunn discloses in Fig. 29A a stabilizing structure 3500 having symmetry about its central axis.  
Regarding claim 40, dependent from claim 29, Dunn discloses the claim limitation wherein at least some of the cells relatively closer to the longitudinal ends of the stabilizing structure are larger than cells relatively closer to the central longitudinal axis.  Dunn discloses in Figure 35 that cells relatively closer to the longitudinal ends of the stabilizing structure (outer ring of cells) are larger than cells relatively closer to the central longitudinal axis (middle ring of cells).  Paragraph [0166] further describes Figure 35.  
Regarding claim 42, dependent from Claim 29, Dunn discloses the claim limitation wherein the stabilizing structure comprises at least some open cells and wherein each open cell comprises at least one sidewall that terminates prior to connecting to an adjacent cell such that each open cell comprises an opening extending through a cross-sectional perimeter of the open cell along the horizontal plane.   As illustrated in Fig. 14A of Canner and Fig. 19 of Dunn provided above.   The term “open” is being interpreted to mean an opening extending through the top and bottom ends in the z-direction as provided in line 18, claim 29, of which this claim is dependent, and horizontally across the cell as described in claim 42.
Regarding claim 43, dependent from claim 42, Dunn discloses the claim limitation wherein the open cells are located closer to the longitudinal ends of the stabilizing structure than the central longitudinal axis.  Dunn discloses in Figure 10B a stabilizing structure 1301 having cells 1305 located at each longitudinal end of the oculiform.   Consequently, those cells located at the ends of the oculiform are located closer to the longitudinal ends of the stabilizing structure than the central longitudinal axis. In addition, Figure 35 illustrates a stabilizing structure having open cells located closer to the longitudinal ends of the stabilizing structure than the central longitudinal axis.  
Regarding claim 44, dependent from claim 43, Dunn discloses the claim limitation wherein the cells of the stabilizing structure are sized and configured so that one or both longitudinal end portions of the stabilizing structure collapse to have about the same width as a width at the central transverse axis upon application of negative pressure. Dunn discloses in paragraph [0021], “In some embodiments, all of the rows of cells of the stabilizing structure are configured to collapse in the same direction.”  Figure 20A-B illustrates embodiments of stabilizing structure 1100 and its collapse characteristics as shown in Figure 20A.  Figure 20A and paragraph [0099] teach how cells 1131 collapse upon application of negative pressure while under a drape 1148, so that one or both longitudinal end portions of stabilizing structure 1100 have about the same width as a width of the central transverse axis upon application of negative pressure. 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 29, 30, 32-40, and 42-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 38, and 39 of copending Application No. 15/570,268  (“’268”) using amended claim set dated July 17, 2020,  in view of WO 2014/014871 (Dunn et al. or “Dunn” – cited in the Applicant’s 05/01/2019 IDS), further in view of Canner (WO 2015/061352 A2). 
Claim 29 of the present invention claims an apparatus for treating a wound with negative pressure wound therapy (‘268 claim 1, line 1, teaches an apparatus for treating a wound with negative pressure wound therapy) comprising: a stabilizing structure (‘268 claim 1, line 3, teaches a stabilizing structure having an oculiform shape) for insertion into a wound (‘268 claim 1, line 3, teaches for insertion into a wound) and the stabilizing structure comprising: a length corresponding to a y-direction and extending along a central longitudinal axis of the stabilizing structure between a first end and a second end of the stabilizing structure; a width corresponding to an x-direction, the width being (‘268 claim 1, lines 4-6, teaches a stabilizing structure having a length, a width, and a height defined as a vertical plane perpendicular to the horizontal plane.  The ‘268 claims are silent regarding the limitation the length and width of a stabilizing structure are each greater than its height); wherein the stabilizing structure comprises a plurality of cells defined by one or more walls (‘268 claim 1, line 4, teaches a stabilizing structure comprising a plurality of cells but is silent regarding the cells are defined by one or more walls) the cells being provided side-by-side in a horizontal plane parallel to the x- direction and the y-direction, wherein each of the cells has a top end and a bottom end with an opening extending through the top and bottom ends in the z-direction; wherein the stabilizing structure is configured such that upon application of negative pressure to the wound when the stabilizing structure is inserted into the wound, the stabilizing structure collapses more in the horizontal plane than in the z-direction and the stabilizing structure collapses more in the x-direction than in the y-direction (The 268 claims are silent that the cells are provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction or that each of the cells has a top end and a bottom end with an opening extending through the top and bottom ends. ‘268 claim 1, lines 4-6, teach a stabilizing structure is configured such that upon application of negative pressure the stabilizing structure collapses more in a horizontal plane parallel to a length and a width of the stabilizing structure than in a vertical plane perpendicular to the horizontal plane, or height, but is silent as to the stabilizing structure collapsing more in the x-direction (height) than in the y-direction (length); wherein the cells located farther away from the central transverse axis of the stabilizing structure are sized and configured to cause one or both longitudinal end portions of the stabilizing structure to collapse uniformly with a central portion of The ‘268 claims are silent regarding this limitation); and wherein the stabilizing structure has cells of varying size (‘268 claims 37-39 teach stabilizing structures having cells of varying size).
As mentioned above, ‘268 claim 1 is silent regarding the limitation that the length and width of a stabilizing structure are greater than its height. However, Dunn teaches this limitation by illustration in Figures 8, 10A-B, and 29A, as examples, teaching stabilizing structures having a height, length, and width, where the length and width are greater than the height.  ‘268 is also silent regarding the cells are defined by one or more walls, the cells are provided side-by-side in a horizontal plane parallel to the x-direction and the y direction or that each of the cells has a top end and a bottom end with an opening extending through the top and bottom ends.  However, Dunn teaches this limitation in Figure 8A, Figures 10A-B, and Figure 29A, as examples, by illustration of stabilizing structures having cells with walls, top and bottom ends, and openings extending there through, where the cells are provided side-by-side in a horizontal plane parallel to the x-direction and the y-direction. ‘268 claim 1 is silent regarding a stabilizing structure collapsing more in the x-direction (height) than the Y-direction (length) but this limitation is taught by Dunn. Dunn paragraph [0097] teaches collapsible cross strips 112 (walls) may be angled or indented so as to make them more likely to collapse in a direction parallel to their length (teaching collapsing more in the X direction (height) than the y direction (length)).  ‘268 claims are silent regarding the claim limitation, wherein the cells located farther away from the central transverse axis of the stabilizing structure are sized and configured to cause one or both longitudinal end portions of the stabilizing structure to collapse uniformly with a central portion of the stabilizing structure between the longitudinal end portions upon application of negative pressure, but this limitation is taught by Dunn. Dunn Figure 20A-B illustrate embodiments of stabilizing structure 1100 and paragraph [0099] further explains Figure 20A-B.  Figure 20A illustrates how the cells 1131 collapse upon application of negative pressure while under a drape 1148, so that the one or both longitudinal end 
The ‘268 patent claim 1 is silent regarding the limitation wherein the plurality of cells are arranged within the stabilizing structure symmetrically about the central longitudinal axis and the central transverse axis.
However, Canner teaches stabilizing structures for use with negative pressure wound therapy wherein the plurality of cells are arranged within the stabilizing structure symmetrically about the central longitudinal axis and the central transverse axis as illustrated in Fig. 14A-14C, 54A-54G, 56H-56J,  and 57H-57J, as examples.  Fig. 14A is provided above.
Dunn is silent regarding the claim limitation wherein the stabilizing structure comprises: 
at least one outer cell being positioned on the central longitudinal axis and being bisected by the central longitudinal axis; and 
at least one pair of inner cells being positioned between the at least one outer cell and the central transverse axis, the at least one pair of inner cells being -2-Application No.: 16/346786 Filing Date:May 1, 2019spaced away from the central longitudinal axis, the at least one pair of inner cells being symmetrically disposed relative to the central longitudinal axis such that a first cell of the pair of inner cells is positioned on one 
However Figs. 14A-14C, 54A-54G, 56H-56J, and 57H-57J of Canner teach all of the above elements as illustrated in Fig. 14A above and described in para [0094], [0206]-[0207] to optimize collapse.  Para [0207] of Canner states “As depicted in Figure 14A, the cells 6004 may be diamond-shaped or parallelpiped with smaller diamond-like shapes 6020 located within larger diamonds 6022.  Such a construction may provide greater overall closure of the stabilizing device 6000 to provide for maximum closure of the wound.  Additionally, the smaller diamond-like shapes 6020 located with larger diamonds 6022 can spread the load over a greater area reducing the chance of damage to the tissue structures below the matrix.  This construction can also reduce the likelihood of the foam or the drape being pulled into the matrix and preventing closure of the wound.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the stabilizing structure of ‘268 claim 1, wherein the plurality of cells are arranged within the stabilizing structure symmetrically about the central longitudinal axis and the central transverse axis and wherein the stabilizing structure comprises: 
at least one outer cell being positioned on the central longitudinal axis and being bisected by the central longitudinal axis; and 

In addition, the ‘268 application and Dunn fail to teach wherein the plurality of cells are arranged within the stabilizing structure symmetrically about the central longitudinal axis and the central transverse axis and wherein the stabilizing structure comprises: 
at least one outer cell being positioned on the central longitudinal axis and being bisected by the central longitudinal axis; and 
at least one pair of inner cells being positioned between the at least one outer cell and the central transverse axis, the at least one pair of inner cells being -2-Application No.: 16/346786 Filing Date:May 1, 2019spaced away from the central longitudinal axis, the at least one pair of inner cells being symmetrically disposed relative to the central longitudinal axis such that a first cell of the pair of inner cells is positioned on one side of the central longitudinal axis and a second cell of the pair of inner cells is positioned on an opposite side of the central longitudinal axis, wherein one or more walls of the stabilizing structure separate the first cell and the second cell and are positioned on the central longitudinal axis (“Design Modification”).  
para [0210]-[0207].  The applicant has not disclosed the Design Modification solves any stated problem or is for any particular purpose in the specification of the present invention.  Canner merely states the Design Modification “may” enhance closure of the stabilizing structure.   The stabilizing structure appears to perform equally well with or without the Design Modification as described above
Claim 30, dependent from claim 29, states the stabilizing structure has an oculiform shape.  Co-pending application no. 15/570,268 teaches this limitation in claim 1, line 3.  Dunn teaches this limitation in Figs. 10A and 10B illustrating a stabilizing structures (wound closure device 1301) having an oculiform shape.  It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn (as in claim 29 from which claim 30 depends) to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure slowly brings the edges of the wound together without stressing the newly formed or weakened tissue too quickly.  
Claim 32, dependent from claim 29, states wherein the stabilizing structure has walls of varying thickness.  Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn.  Dunn Figs. 10A and 10B illustrate stabilizing structures (wound closure device 1301) having walls of various thickness. In addition, Figures 
Claim 33, dependent from claim 29, states wherein the stabilizing structure has cells of varying internal radius.  Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn.   Dunn Figs. 10A-B teach stabilizing structures (wound closure device 1301) having cells of varying internal radii.  Paragraph [0094, last sentence] of Dunn teaches, “While some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure.” Paragraph [0154] teaches, “in Figures 29A-29C, the enclosed cell 3508 formed by two intervening members and two sections of elongated strips is a quadrilateral.  In some embodiments, the enclosed shape can be a square, rectangle, diamond, oblong, oval, and/or parallelepiped.  In some embodiments, the enclosed shape is a rhomboid. In certain embodiments the enclosed shape is a trapezoid. Consequently, Dunn teaches a stabilizing structure that includes oblong or oval cells having a radius and that the cells of the stabilizing structure are tailored to be larger, smaller or differently-shaped than other cells in the structure.  Dunn teaches a stabilizing structure having cells of different radii. It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending 
Claim 34, dependent from claim 29, states wherein the stabilizing structure has walls of varying stiffness or hardness. Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn.  Dunn paragraph [0094], last sentence, teaches “while some embodiments may have cells that are all the same shape, the cells may also be tailored to be larger, smaller, or differently-shaped than other cells in the structure.  The shape and size of the cells may be tailored to the desired characteristics (e.g., resilience and ease of collapse) for optimal wound closure and healing.”  In addition, Dunn paragraph [0020] teaches elongated strips (walls) can be constructed of rigid plastic, semi-rigid plastics, and flexible plastic materials.   Consequently, Dunn teaches a stabilizing structure having walls of varying stiffness or hardness.  Figures 22A-D disclose walls ( inserts 2114) having different thicknesses at the top of Fig. 22C and holes in Fig. 22D further described in paragraphs [0123-0124].  Thick walls are stiffer than thin walls, or walls with holes, made of the same material (Fig 22D).  It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure slowly brings the edges of the wound together without stressing the newly formed or weakened tissue too quickly.  

Claim 36, dependent from claim 29, states wherein cells located closer to the central longitudinal axis of the stabilizing structure are larger than cells located farther away from the central longitudinal axis of the stabilizing structure.  Co-pending application no. 15/570,268, 
Claim 37, dependent from claim 29, states wherein a majority of the cells are diamond-shaped. Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn.  Dunn Fig 10B teaches a stabilizing structure (wound closure device 1301) having a majority of cells that are diamond shape). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, 
Claim 38, dependent from claim 29, states wherein the stabilizing structure is symmetrical about its central longitudinal axis. Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn. Dunn Fig. 10A teaches a stabilizing structure (1301) having symmetry about its central longitudinal axis. Dunn Figures 8A and Figure 29A of Dunn teach other embodiments of stabilizing structures having such symmetry. It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure slowly brings the edges of the wound together without stressing the newly formed or weakened tissue too quickly.   
Claim 39, dependent from claim 29, states wherein the stabilizing structure is symmetrical about its central transverse axis.  Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn. Dunn Fig. 29A illustrates a stabilizing structure 3500 having symmetry about its central transverse axis. It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, 
Claim 40, dependent from claim 29, states wherein at least some of the cells relatively closer to the longitudinal ends of the stabilizing structure are larger than cells relatively closer to the central longitudinal axis.  Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn.  Dunn Fig. 35 teaches a stabilizing structure wherein the cells relatively closer to the longitudinal ends of the stabilizing structure (outer ring of cells) are larger than cells relatively closer to the central longitudinal axis (middle ring of cells) described in paragraph [0166]. It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of co-pending application no. 15/570,268 based on the teachings of Dunn to enhance wound healing by allowing tissue to remodel synergistically with the closure of the stabilizing structure.  Slow, dynamic wound closure may allow the surrounding tissue to heal at an accelerated rate, because the collapsing structure slowly brings the edges of the wound together without stressing the newly formed or weakened tissue too quickly.   
Regarding claim 42, dependent from Claim 41, Dunn discloses the claim limitation wherein the stabilizing structure comprises at least some open cells and wherein each open cell comprises at least one sidewall that terminates prior to connecting to an adjacent cell such that each open cell comprises an opening extending through a cross-sectional perimeter of the open cell along the horizontal plane.   As illustrated in Fig. 14A of Canner and Fig. 19 of Dunn provided above.   The term “open” is being interpreted to mean an opening extending through the top and bottom ends in the z-direction as provided in line 18, claim 29, of which this claim is dependent, and horizontally across the cell as described in claim 42.

Claim 44, dependent from claim 43, states wherein the cells of the stabilizing structure are sized and configured so that one or both longitudinal end portions of the stabilizing structure collapse to have about the same width as a width at the central transverse axis upon application of negative pressure.  Co-pending application no. 15/570,268 claims are silent regarding this limitation but this limitation is taught by Dunn. Dunn teaches in paragraph [0021], “In some embodiments, all of the rows of cells of the stabilizing structure are configured to collapse in the same direction.”  In addition, Dunn Figure 20A-B illustrates embodiments of stabilizing structure 1100 and its collapse characteristics.  Figure 20A and paragraph [0099] teach how cells 1131 collapse upon application of negative pressure while under a drape 1148, . 
This is a provisional non-statutory double patenting rejection. 
 
Response to Arguments
Applicant's arguments filed February 9, 2022, (REPLY)have been fully considered but they are not persuasive.  
Applicant asserts on the bottom of page 8 of the REPLY that the cited references, alone or in combination do not disclose the new claim 29 amendment “at least one outer cell being positioned on the central longitudinal axis and being bisected by the central longitudinal axis”.  However, Fig. 16 of Canner discloses this claim limitation as described above.  
Applicant asserts on page 9 of the REPLY that the cited references, alone or in combination do not disclose the new claim 46 amendment “  Wherein one or more of the plurality of cells are open cells, and wherein an open cell comprises a second opening extending through or between one or more sidewalls defining the open cell.”  However, Fig. 53B of Canner discloses this limitation as described above. 
Applicant asserts the claims dependent from independent claims 29 and 46 are patentable by virtue of their dependency.  Consequently, the dependent claim rejections are maintained.
	Regarding the double patent rejection, Applicant has requested that any nonstatutory double patenting rejection be held in abeyance pending resolution of any remaining rejections.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GREGORY J FEULNER/Examiner, Art Unit 3781                  

/PHILIP R WIEST/Primary Examiner, Art Unit 3781